DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 18 August 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11-15 and 21-27 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Li et al. (U.S. Pub. 2019/0067355).
Claim 1:  Li et al. discloses a semiconductor arrangement in annotated Fig. 2 below, comprising: 
a first component (106 in 104a; paragraph 22) in a substrate (102; paragraph 22);
a second component (106 in 104b) in the substrate (102); and 
a gap fill layer (206; paragraph 25), wherein: 
a first portion (portion of 206 above and to the left of 106 in 104a) of the gap fill layer (206) overlies the first component (106 in 104a); 
the first portion (portion of 206 above and to the left of 106 in 104a) of the gap fill layer (206) has a tapered sidewall; and 
a first portion (portion of 102 in 104a) of the substrate (102) separates the first portion (portion of 206 above and to the left of 106 in 104a) of the gap fill layer (206) from the first component (106 in 104a);
the substrate (102) has a first sidewall (left sidewall of 122 in the middle) and a second sidewall (right sidewall of 122 in the middle) that define a trench (122 in the middle; paragraph 19) between the first component (106 in 104a) and the second component (106 in 104b);
a second portion (portion of 206 in the lower portion of 122 in the middle) of the gap fill layer (206) is disposed in the trench (122 in the middle); and
the second portion (portion of 206 in the lower portion of 122 in the middle) of the gap fill layer (206) extends continuously in a lateral direction (horizontal direction) between the first sidewall (left sidewall of 122 in the middle) and the second sidewall (right sidewall of 122 in the middle).


    PNG
    media_image1.png
    675
    1181
    media_image1.png
    Greyscale


Claim 2:  Li et al. discloses the semiconductor arrangement of claim 1, wherein the first portion (portion of 102 in 104a) of the substrate (102) has a first tapered sidewall with which the tapered sidewall of the first portion (portion of 206 above and to the left of 106 in 104a) of the gap fill layer (206) aligns.
Claim 3:  Li et al. discloses the semiconductor arrangement of claim 2, wherein: 
a third portion (portion of 206 above and to the right of 106 in 104a) of the gap fill layer (206) overlies the first component (106 in 104a); 
the third portion (portion of 206 above and to the right of 106 in 104a) of the gap fill layer (206) has a tapered sidewall; and 
the first portion (portion of 102 in 104a) of the substrate (102) has a second tapered sidewall with which the tapered sidewall of the third portion (portion of 206 above and to the right of 106 in 104a) of the gap fill layer (206) aligns.
Claim 4:  Li et al. discloses the semiconductor arrangement of claim 3, wherein: 
the first tapered sidewall of the first portion of the substrate has a first slope (slope of the first tapered sidewall of the first portion of the substrate);
the second tapered sidewall of the first portion of the substrate has a second slope (slope of the second tapered sidewall of the first portion of the substrate); and 
the second slope is opposite in polarity relative to the first slope.
Claim 5:  Li et al. discloses the semiconductor arrangement of claim 1, wherein: 
a second portion (portion of 102 in 104b) of the substrate (102) separates the second portion (portion of 206 in the lower portion of 122 in the middle) of the gap fill layer (206) from the first component (106 in 104a).
Claim 7:  Li et al. discloses the semiconductor arrangement of claim 1, wherein at least one of: 
the first component (106 in 104a) is a first photodiode; or the second component (106 in 104b) is a second photodiode (paragraph 16).
Claim 8:  Li et al. discloses the semiconductor arrangement of claim 1, comprising: 
a buffer layer (204; paragraph 25) between the first portion (portion of 102 in 104a) of the substrate (102) and the first portion of the gap fill layer.
Claim 9:  Li et al. discloses a semiconductor arrangement in annotated Fig. 5 below, comprising: 
a first component (506 in 104a; paragraph 41) in a substrate (502; paragraph 41);
a second component (506 in 104b) in the substrate (502); 
a gap fill layer (206; paragraph 45), wherein: 
a first portion (portion of 206 above and to the left of 506 in 104a) of the gap fill layer (206) overlies the first component (506 in 104a); 
a second portion (portion of 206 between 104a and 104b) of the gap fill layer (206) is disposed laterally between the first component (506 in 104a) and the second component (506 in 104b); and
a first portion (portion of 502 to the right of 506 in 104a) of the substrate (202) separates the second portion (portion of 206 between 104a and 104b) of the gap fill layer (206) from the first component (106 in 104a); and
a grid structure (520; paragraph 46) overlying the second portion (portion of 206 between 104a and 104b) of the gap fill layer (206).


    PNG
    media_image2.png
    710
    1030
    media_image2.png
    Greyscale

Claim 11:  Li et al. discloses the semiconductor arrangement of claim 9, wherein a second portion (portion of 502 to the left of 506 in 104b) of the substrate (502) separates the second portion (portion of 206 between 104a and 104b) of the gap fill layer (206) from the second component (506 in 104b).
Claim 12:  Li et al. discloses the semiconductor arrangement of claim 9, wherein the second portion (portion of 206 between 104a and 104b) of the gap fill layer (206) has a tapered sidewall.
Claim 13:  Li et al. discloses the semiconductor arrangement of claim 9, wherein at least one of: the first component (506 in 104a) is a first photodiode; or the second component (506 in 104b) is a second photodiode (paragraph 41).
Claim 14:  Li et al. discloses the semiconductor arrangement of claim 9, wherein the first portion (portion of 206 above and to the left of 106 in 104a) of the gap fill layer (206) has a tapered sidewall.
Claim 15:  Li et al. discloses the semiconductor arrangement of claim 14, wherein:
a second portion (portion of 502 to the left of 506 in 104a) of the substrate (502) separates the first portion (portion of 206 above and to the left of 506 in 104a) of the gap fill layer (206) from the first component (506 in 104a); and
the second portion (portion of 502 to the left of 506 in 104a) of the substrate (502) has a tapered sidewall that aligns with the tapered sidewall of the first portion (portion of 206 above and to the left of 106 in 104a) of the gap fill layer (206).
Claim 21:  Li et al. discloses a semiconductor arrangement in Fig. 5, comprising:
a first photodiode (506 in 104a; paragraph 41);
a second photodiode (506 in 104b; paragraph 41);
a substrate (502; paragraph 41) laterally between the first photodiode (506 in 104a) and the second photodiode (506 in 104b); 
a gap fill layer (206; paragraph 45) laterally between the first photodiode (506 in 104a) and the second photodiode (506 in 104b) and separated from the first photodiode (506 in 104a) by the substrate (502);
a dielectric layer (518; paragraph 45) overlying the gap fill layer (206); and
a grid structure (520; paragraph 46) overlying the dielectric layer (518), wherein the dielectric layer (518) is vertically between the gap fill layer (206) and the grid structure (520).
Claim 22:  Li et al. discloses the semiconductor arrangement of claim 21, wherein the gap fill layer (206) is separated from the second photodiode (506 in 104b) by the substrate (502).
Claim 23:  Li et al. discloses the semiconductor arrangement of claim 21, wherein a top surface (upper surface of portion of 502 in 104a) of a portion (portion of 502 in 104a) of the substrate (502) overlying the first photodiode (506 in 104a) is non-planar.
Claim 24:  Li et al. discloses the semiconductor arrangement of claim 21, wherein: 
the gap fill layer (206) is laterally between a first portion (upper portion of 506 in 104a) of the first photodiode (506 in 104a) and a first portion (upper portion of 506 in 104b) of the second photodiode (506 in 104b), 
a second portion (lower portion of 506 in 104a) of the first photodiode (506 in 104a) is laterally separated from a second portion (lower portion of 506 in 104b) of the second photodiode (506 in 104b) by the substrate (502), and 
the gap fill layer (206) is not laterally between the second portion (lower portion of 506 in 104a) of the first photodiode (506 in 104a) and the second portion (lower portion of 506 in 104b) of the second photodiode (506 in 104b).
Claim 25:  Li et al. discloses the semiconductor arrangement of claim 21, comprising: a buffer layer (204; paragraph 45) between the substrate (502) and the gap fill layer (206).
Claim 26:  Li et al. discloses the semiconductor arrangement of claim 9, comprising:
a dielectric layer (518; paragraph 45) vertically between the gap fill layer (206) and the grid structure (520).
Claim 27:  Li et al. discloses the semiconductor arrangement of claim 1, wherein the gap fill layer (206) extends continuously between the first portion (portion of 206 above and to the left of 106 in 104a) of the gap fill layer (206) and a third portion (portion of 206 above 106 in 104b) of the gap fill layer (206) overlying the second component (106 in 104b).

Response to Arguments
Applicant's arguments filed 18 August 2022 have been fully considered but they are not persuasive. 
Applicant contends Li does not disclose “the substrate has a first sidewall and a second sidewall that define a trench between the first component and the second component; a second portion of the gap fill layer is disposed in the trench; and the second portion of the gap fill layer extends continuously in a lateral direction between the first sidewall and the second sidewall,” as required by claim 1.
Examiner notes Li et al. in Fig. 2 discloses the substrate (102) has a first sidewall (left sidewall of 122 in the middle) and a second sidewall (right sidewall of 122 in the middle) that define a trench (122 in the middle; paragraph 19) between the first component (106 in 104a) and the second component (106 in 104b); a second portion (portion of 206 in the lower portion of 122 in the middle) of the gap fill layer (206) is disposed in the trench (122 in the middle); and the second portion (portion of 206 in the lower portion of 122 in the middle) of the gap fill layer (206) extends continuously in a lateral direction (horizontal direction) between the first sidewall (left sidewall of 122 in the middle) and the second sidewall (right sidewall of 122 in the middle).
Applicant contends Li et al. does not disclose “a second portion of the gap fill layer is disposed laterally between the first component and the second component … and a grid structure overlying the second portion of the gap fill layer,” as required by claim 9.
Examiner notes Li et al. in Fig. 5 discloses a second portion (portion of 206 between 104a and 104b) of the gap fill layer (206) is disposed laterally between the first component (506 in 104a) and the second component (506 in 104b); and a grid structure (520; paragraph 46) overlying the second portion (portion of 206 between 104a and 104b) of the gap fill layer (206).
Applicant contends Li et al. does not disclose “a dielectric layer overlying the gap fill layer; and a grid structure overlying the dielectric layer, wherein the dielectric layer is disposed vertically between the gap fill layer and the grid structure,” as required by claim 21.
Examiner notes Li et al. in Fig. 5 discloses a dielectric layer (518; paragraph 45) overlying the gap fill layer (206); and a grid structure (520; paragraph 46) overlying the dielectric layer (518), wherein the dielectric layer (518) is vertically between the gap fill layer (206) and the grid structure (520).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822